[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-13124                   MAY 17, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                      D. C. Docket No. 05-00019-CV-6

WILLIE MATHIS,


                                                      Plaintiff-Appellant,

                                   versus

WARDEN HUGH SMITH,
STEVE DUPREE,
FNU WASHINGTON, Sergeant,
JOHNNY SMITH,
THERESA ALLEN KING, Officer,
et al.,


                                                      Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                                (May 17, 2006)
Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Willie Mathis, a pro se state prisoner, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 civil rights complaint. Mathis does not challenge his status as

a “three-striker” under 28 U.S.C. § 1915(g) and has not paid the filing fee in full.

After review, we affirm.

      Mathis has a prolific filing history, having filed over forty suits in the district

courts between 1990 and 2005. At least eleven of his civil rights cases were

dismissed for frivolity, failure to prosecute, or pursuant to 28 U.S.C. § 1915(g). In

February 2005, Mathis filed the instant suit against multiple prison officials,

alleging that his life was in danger because a guard tried to kill him in December

2004 and continued to make threats against his life. His complaint then detailed

assorted grievances he had with prison conditions and his treatment at the prison.

In his pleadings, Mathis falsely represented that he had never had a lawsuit

dismissed for frivolity, maliciousness, or failure to state a claim.

      The magistrate judge noted that Mathis’s complaint in this case was “typical

of” and “much like his previous frivolous filings.” In light of Mathis’s filing

history, his dishonesty regarding previous suits, and the multiple claims unrelated

to imminent physical danger contained in the complaint, the magistrate judge



                                            2
found that Mathis’s allegation of imminent danger was so lacking in credibility

that he should not be allowed to proceed in forma pauperis. For the same reasons,

the magistrate judge also recommended dismissing the complaint and barring

Mathis from any future filings until he paid his full filing fee debt except (1) filings

in any criminal proceeding brought against him; (2) a timely filed reconsideration

motion showing why the sanction should not be applied to him; and (3) any filing

that argues that Mathis has been denied access to the state courts. The district

court adopted the recommendation without comment.

       On appeal, Mathis argues that the district court abused its discretion by

dismissing his complaint. Pursuant to the Prisoner Litigation Reform Act, the

district “court shall dismiss the case at any time if the court determines that . . . (B)

the action or appeal – (i) is frivolous or malicious . . . .” 28 U.S.C.

§ 1915(e)(2)(B)(i).1 “A claim is frivolous if it is without arguable merit either in

law or fact” or when it appears that the plaintiff has little or no chance of success.

Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). When considering the issue

of frivolity, “a litigant’s history of bringing unmeritorious litigation can be


       1
          A district court’s sua sponte dismissal for frivolity under § 1915(e)(2)(B)(i) is reviewed
for abuse of discretion. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003). To the extent the
district court relied on 28 U.S.C. § 1915(g) rather than § 1915(e)(2)(B)(i), “we may affirm the
district court as long as the judgment entered is correct on any legal ground regardless of the
grounds addressed, adopted or rejected by the district court.” Ochran v. United States, 273 F.3d
1315, 1318 (11th Cir. 2001) (citation and quotation marks omitted).

                                                 3
considered.” Id. at 1350. Moreover, § 1915 “accords judges not only the authority

to dismiss a claim based on an indisputably meritless legal theory, but also the

unusual power to pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless.” Id. at 1349 (citations

omitted). Considering Mathis’s litigation history, dishonesty regarding the

dismissal of previous suits, and the multitude of unrelated prison grievances

alleged in the complaint, we cannot say that the district court abused its discretion

by dismissing the complaint as frivolous. See id. at 1349-50.

      Accordingly, we affirm the district court’s dismissal of Mathis’s complaint.

      AFFIRMED.




                                           4